USCA4 Appeal: 22-6400      Doc: 7        Filed: 08/12/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6400


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        LORENZO LIWAYNE BARNES, a/k/a L.B.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cr-00150-RGD-RJK-3)


        Submitted: July 27, 2022                                          Decided: August 12, 2022


        Before NIEMEYER and RICHARDSON, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Lorenzo Liwayne Barnes, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6400      Doc: 7         Filed: 08/12/2022      Pg: 2 of 3




        PER CURIAM:

               In October 2020, Lorenzo Liwayne Barnes moved for compassionate release

        under 18 U.S.C. § 3582(c)(1)(A), alleging that he is particularly susceptible to severe

        illness or death from COVID-19 due to certain medical conditions. The district court

        denied the motion. On appeal, we concluded that the district court improperly denied relief

        on the ground that Barnes had failed to exhaust his administrative remedies and remanded

        for further proceedings so that the court could consider Barnes’ motion in light of his

        current medical condition and circumstances. United States v. Barnes, No. 20-7730, 2022

        WL 152417 (4th Cir. Jan. 18, 2022) (unpublished). The district court denied the motion

        again on remand, this time concluding that Barnes had failed to identify an extraordinary

        and compelling reason for his early release.

               After reviewing the record, we conclude that the district court did not abuse its

        discretion in denying Barnes’ motion based on the record before it at the time it rendered

        its decision. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per curiam) (stating

        standard), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district court’s

        judgment. *    United States v. Barnes, No. 2:18-cr-00150-RGD-RJK-3 (E.D. Va.

        Mar. 8, 2022). We dispense with oral argument because the facts and legal contentions are




               *
                  We have received Barnes’ supplemental informal brief describing his current
        medical status and conditions of confinement. Our review, however, is confined to the
        record before the district court. If Barnes wishes to seek compassionate release based on
        his current circumstances, he must file another motion for compassionate release in the
        district court after exhausting his administrative remedies. See 18 U.S.C. § 3582(c)(1)(A).

                                                       2
USCA4 Appeal: 22-6400         Doc: 7    Filed: 08/12/2022   Pg: 3 of 3




        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  3